Title: To Thomas Jefferson from Richard Claiborne, 14 July 1804
From: Claiborne, Richard
To: Jefferson, Thomas


               
                  
                     Sir
                  
                  Washington M T 14th. July 1804.
               
               Generous motives, and impulses of sentiment in one person towards another who is susceptible of like virtues, renders apology for intrusions unnecessary.
               Since I have been here,—when intervals from public business would permit me—and they have been few indeed—I have employed those intervals in the execution of two objects—towit: a short biographical & geographical account of this part of our Country—founded in the best information I could obtain from others more experienced than myself,—and in prosecuting my invention, you saw, for navigating our rivers. Of the former it is impossible for me to say too much—nay not enough—for nature is bountiful in her blessings—and Man is prodigal, if I may use the expression, of his exertions to enjoy them. Every thing thrives. It is a fact, that, in taking the testimonies to land claims in the Mississippi Territory, the common phrase is—“6 or 7 children” in a family—and so for multiplication throughout all the animal degrees.
               The republican principle, from all that I can hear, prevails in the territory, and the ensuing Election for this legislature, is expected, without doubt to be republican.
               Federalism has very little to say, indeed! and what it does say, seems to go for nothing!
               The improvements and the rising prospects of this country, since it has been exempt of despotic & fluctuating government—and especially since the acquisition of Louisiana, are astonishing beyond expression! Every man can now “do things in his own way”—and in security: and I have no doubt the board of Commissioners will leave the territory with scarcely a dispute behind them,—to which may be added the happy effect of their conciliatory manners.
               
               In digressing to my invention—instead of producing that puerile smile too common to silly ignorance and prejudice—I have, lately, additional reason to believe that Mr. Jefferson will not have cause to be ashamed to own that he once thought favorably of it. Good principles in Mechanics are capable of endless ramifications until we come at perfection—and a late instance of improvement, proves the fact. A Mr. Gideon Fitz, a young man in the Surveyor General’s office here,—and much to his credit said to be under the favor of Mr. Jefferson—and indeed Sir he is deserving it—has hit upon a Mean of working the horizontal motion of my paddles, that seems to do away the best idea which had occurred to me; and has the additional merit of being altogether new for anything I know of, and may be applied to other useful purposes. Mr. Fitz has also the advantage of calculations and of judgment sufficient to direct the works through to an experiment in the Mississippi—and for his applications to the business, I shall take a pleasure in rewarding him fully. The Model we tried in the water, went with great facility—and encourages me to go on to a useful scale as fast as my duties of office will permit—but my public business, I must not, I will not neglect!
               Colonel Rodney has expressed an opinion that the board may be able to get through the business of the Commission by the month of April next. It may seem a long time—but indeed it is a laborious task. But the task is great! Justice is to be done to thousands—and the Citizens are to be left happy in their property.
               I am Sir—With every consideration—publicly, & privately—your most obedient, and faithful humble Servant
               
                  
                     R Claiborne
                  
               
            